DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-23 in the reply filed on 10/07/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 18 states, “A powdered catalyst material on a titanium oxide basis, the powdered material comprising…” which renders the claimed invention indefinite as one of ordinary skill in the art would not have found it clear what is intended by “on a titanium oxide basis.” Does the claim require the inclusion of titanium oxide? Is the ratio that follows “… at least 90% wt.-%” is considered relevant to the amount of titanium oxide recited in the preamble? For purposes of examination, the claim “on a titanium oxide basis” is construed to require titanium oxide and that the “at least 90 wt.-%” is construed to mean relative to the entire powdered material. 
Moreover, the claim is also indefinite because it requires the material to be (a) in the powder form, (b) comprising silicon dioxide and (c) hydrated precursors of silicon dioxide. One of ordinary skill in the art would have found it unclear as to how the 
The indefiniteness is further compounded by the addition of “calculated as SiO2” in the claim. One of ordinary skill in the art would have found it unclear how to calculate the “at least 90 wt.-%.” Is the total amount which constitutes the 90 wt. % or more includes the precursors? If it does not, and it is only the silica that will eventually be formed from the precursors, then what addition is the “and hydrated precursors of silicon dioxide (calculated as SiO2)” adds to the claimed invention?
Because the claims which depend on claim 18 do not remedy the issues listed above, they too are rejected for being indefinite.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mirsky et al. (US 6,956,006).
claims 18-19 and 22-23, as an initial matter, while the claim requires the material to be powdered, which requires some type of drying since the precursors includes hydrated material, the claim as it is currently written does not positively require the claimed drying conditions. In other words, the claim merely requires titania in a powder form with a SSA of more than 300 m2/g and isoelectric point of 4-7. Both weight ratios recited (the hydrated titanium oxide and the silica/hydrated silica) are not required because the claim does not positively recite the drying step, and the claim conditions the existence of the weight ratios on the carrying out of the drying the catalyst material “at 105 °C for at least 2 hours.” 
Mirsky teaches a powder comprising Titanium hydroxide mixed in with silica sol wherein the Titanium hydroxide is made using ammonium titanyl Sulfate containing about 20% of TiO2, and 27% water. Example 1. After adding urea and then heating the solution, precipitated Titanium hydroxide was produced. Id. The Titanium hydroxide is then mixed in with silica sol. Id. The Titanium hydroxide of Mirsky reads on the claimed equation because the method of making it appears to be the same as the method suggested in the instant specification. See the “sulfate process” as indicated in ¶s 0053-57 of the instant pre-grant published application. The specific surface area of the combined TiO2/SiO2 after it was dried at 100 °C for about 2 hours is more than 300 m2/g. See Example 1 and Table 1.  The ratio between TiO2 and SiO2 is 3. See Table 1. 
Mirsky is silent with regards to the claimed isoelectric point of claims 18 and 22, chloroform decomposition rate of claim 19, and the XRD of claim 23. Since the catalyst of the prior art is the same or substantially the same as the claimed catalyst, it must possess the same properties of the claimed catalyst. As such, these limitations are met by the teachings of the prior art. 
In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 100 °C and a pH of 8.5, which are close enough to the claimed invention that one of ordinary skill in the art would have expected the prior art to have the same properties.
With regards to claim 20, Mirsky teaches a pore volume that falls within the claimed invention. See Table 11. 
With regards to claim 21, this claim suffers from the same concerns outlined in claim 18. The claim does not positively recite the process step of thermal treatment. It is construed to mean that if and when, though not necessarily, the catalyst material is subjected to the thermal treatment listed in the claim, then the material will have a SSA of at least 80 m2/g. Since process claim is not positively recited, the claim is met by the teachings of the prior art. 
In case the claim does require the process step, then it is noted that the claimed invention is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 500 °C with a surface area that falls within the claimed invention. See table Table 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-20 of U.S. Patent No. 10,155,218 (“the ’218 patent”). The ’218 patent is drawn to a TiO2 based catalyst in the powder form containing particles with the formula TiO(2-x)(OH)2x where x=0-1, with SSA of at least 150 m2/g, silica in the amount of from 0.1-20 wt. %, a pore volume of at least 0.25 cm3/g. See claims 1-6 and 18-20. The percentages and values above overlap with the claimed invention and thus are rendered obvious. See MPEP 2144.05. The ’218 patent is silent with regards to the claimed isoelectric point, but since the claimed invention is substantially similar with the claims of the ’218 patent, one of ordinary skill in the art would have expected the ’218 patent to have the same properties as the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736